Citation Nr: 1200218	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-38 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as a cervical strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from November 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas, denying, among other issues, service connection for a neck disorder.  This claim was previously remanded by the Board in March 2010 for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a cervical spine disorder.  Specifically, the Veteran has asserted that he injured his neck during military service and that he continues to suffer from a chronic disability.  Regrettably, further remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The medical evidence in this case is somewhat contradictory.  The Veteran's service treatment records confirm that he did injure his neck during active duty.  According to a record dated March 2005, the Veteran was complaining of right shoulder pain for the past day after he ran into shackles weighing 20 pounds.  The Veteran also reported that his shoulder pain radiated to the right side of his neck.  The Veteran was instructed not to lift 10 pounds or more with his right arm and to avoid one-handed work for seven days.  However, it does not appear that this resulted in a chronic disability, as a May 2006 Army Reserve Retention examination found an evaluation of the Veteran's neck, spine and other musculoskeletal system to be normal.  No defects or diagnoses were noted during this examination and the Veteran denied suffering from any bone, joint or other deformity in his report of medical history associated with this examination.  

Nonetheless, in August 2007, the Veteran filled out a Post-Deployment Health Reassessment.  The Veteran indicated that his health was now somewhat worse than it was when he was deployed.  Specifically, the Veteran endorsed muscle aches.  However, there was no specific mention of a neck or spine condition.  

Subsequent post-service treatment records do suggest that the Veteran was diagnosed with a cervical spine disability.  According to an October 2007 VA examination report, the Veteran was suffering from a cervical strain.  The record also contains a private magnetic resonance image (MRI) report dated November 2007.  According to the report, there was slight endplate ridging with a bulging disc effacing the anterior subarachnoid space at the C5-6 vertebra.  There was also minimal bulging at the C3-4 and C4-5 levels with no compromise to the spinal cord.  The Veteran was diagnosed with spinal stenosis, neck pain.  

To the contrary, there is also medical evidence suggesting that the Veteran does not suffer from a chronic disability of the cervical spine.  In October 2007, the Veteran reported having pain that was mostly in his neck and right shoulder, but X-rays performed by VA earlier in the month revealed straightening but no fracture or subluxation.  The Veteran was diagnosed with a normal cervical spine.  

In light of the above discrepancies, the Veteran was afforded an additional VA examination in August 2010.  The examiner noted reviewing X-rays from October 2007 and concluded that these were normal.  It was also noted that an MRI was normal.  However, the examination report does not reflect whether this was a current MRI or a previously performed MRI.  The examiner concluded that the Veteran's physical examination was completely normal.  

Despite the findings made in August 2010, the Board must call into question the adequacy of this examination.  According to the August 2010 examination report, the Veteran reported no injury, to include one of the cervical spine, during military service.  This assertion seems highly unlikely in light of the Veteran's persistent and consistent report of an in-service injury.  Furthermore, the Veteran's in-service injury is reflected in his service treatment records, calling into question the thoroughness of the review of the Veteran's claims file by this examiner.  In addition, the Veteran expressed his discontent with the August 2010 VA examination in a statement dated March 2011 and requested that he be scheduled for a new examination in Amarillo, Texas, rather than in Lubbock, Texas.  Finally, while the examiner discussed an MRI that did not reflect a disability of the cervical spine, the examiner made no mention of the November 2007 private MRI that did in fact find a disability.  

In light of the above facts, the Board concludes that the above examination is inadequate and the Veteran must be afforded a new VA examination of the cervical spine before appellate review may proceed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  If possible, this examination should be performed in Amarillo, Texas, or at a minimum, with a different VA examiner than the author of the August 2010 examination report.  This examination must include new imagery, including X-rays and an MRI.  While evidence from October 2007 did not reveal a chronic disability, other records do reflect a condition of the cervical spine and the Veteran has continued to report chronic symptomatology.  As such, a new VA examination is necessary before appellate review may proceed.  

Furthermore, the Veteran indicated in his March 2011 statement that he was in receipt of disability benefits from the Social Security Administration (SSA) due to, in part, his cervical strain.  A review of the claims file fails to indicate that these records have been requested.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).


Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and document this in the file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be afforded a VA examination of the cervical spine before an appropriate specialist.  This examination should be performed in Amarillo, Texas, if possible.  Otherwise, the examination should be scheduled with a different examiner than the one who authored the August 2010 examination report.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination, and the examiner must indicate review of these items in the examination report.  

The examiner is asked to determine whether the Veteran suffers from any chronic disability of the cervical spine.  All indicated tests and studies should be performed, and more recent imaging, to include X-rays and a magnetic resonance image, should be performed.  The results of these tests should be included in the examination report.  

If the Veteran is found to suffer from a chronic disability of the cervical spine, the examiner is asked to opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service, to include the incident in which he ran into "shackles" weighing 25 pounds.  

A complete rationale must be provided for all opinions offered and the Veteran's lay testimony regarding his symptomatology must be discussed and considered by the examiner.  The examiner should also discuss the private MRI results from November 2007.  

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


